Boslaugh, J.
The defendant was originally charged with robbery. The charge was reduced to larceny from the person, to which the defendant then entered a plea of guilty. The defendant has appealed and contends his sentence of 2 years imprisonment was excessive.
The robbery took place in a park in Nebraska City shortly after midnight. The defendant and a group of people had been drinking and having a party in the park. The defendant obtained the victim’s money by threatening to shoot him. The defendant was armed with a tire iron, but in the dark the victim could not see that the defendant did not have a gun. After the defendant had obtained the victim’s *242money, the defendant returned a part of it to the victim.
The defendant is 19 years of age and has a 9th grade education. He has a criminal record dating from 1972, and has been in several institutions, including the Youth Development Center at Kearney, Nebraska. His past offenses include theft, auto theft, assault and battery, assault with intent to do great bodily harm, and breaking and entering. Probation and jail sentences have proved to be ineffective as a means to rehabilitate the defendant.
The sentence which was imposed in this case is the legal equivalent of an indeterminate sentence of 1 to 2 years imprisonment. It clearly was not excessive under the circumstances.
The judgment is affirmed.
Affirmed.